                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


PEDRO A. DIAZ,                                )       CASE NO.: 3:17CV1279
                                              )
          Petitioner,                         )       JUDGE JOHN ADAMS
                                              )
                                              )
                                              )
JOHN COLEMAN,                                 )       ORDER AND DECISION
                                              )
          Respondent.                         )
                                              )


       The Court has examined the Report and Recommended Decision of the Magistrate Judge

submitted in this matter on August 24, 2018.         Doc. 13.    Upon due consideration, and no

objections having been filed by the parties, the Court adopts the Report and recommended findings

and conclusions of the Magistrate Judge and incorporates them herein. Therefore, it is ordered

that petition is hereby DENIED.

       Pursuant to 28 U.S.C § 1915(a)(3), the Court certifies that Petitioner may not take an appeal

from the Court’s decision in good faith, and that there is no basis upon which to issue a certificate

of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

       IT IS SO ORDERED.



       October 11, 2018                                /s/ John R. Adams
                                                      JUDGE JOHN R. ADAMS
                                                      UNITED STATES DISTRICT JUDGE
